  Case: 1:18-cr-00669-DCN Doc #: 22 Filed: 05/30/19 1 of 2. PageID #: 109



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION




UNITED STATES OF AMERICA,                    )       CASE NO.: 1:18 CR 669
                                             )
                              Plaintiff,     )       JUDGE DONALD NUGENT
                                             )
vs.                                          )      DEFENDANT’S MOTION
                                             )      TO CONTINUE SENTENCING
HOPE LYNCH                                   )      HEARING
                                             )
                              Defendant.     )


        Now comes Defendant, by and through undersigned counsel, and hereby moves

the court for an order granting Defendant’s motion to continue the sentencing hearing.

       Undersigned counsel is currently engaged in trial in a capital murder case in State

of Ohio v. Thomas Knuff, Case No. 618285 in the Cuyahoga County Court of Common

Pleas. The trial commenced on April 29, 2019 and is expected to last through June 21,

2019. The trial court takes very limited breaks during the day and counsel is not

permitted to leave the building to attend other hearings. The sentencing hearing in this

matter is scheduled for June 5, 2019 and is in conflict with undersigned counsel’s

schedule.

       Wherefore, due to undersigned counsel’s unavailability, Defendant respectfully

requests and order granting the continuance of the sentencing hearing.

                                             Respectfully Submitted,

                                              /s/Craig T. Weintraub
                                             Craig T. Weintraub (0040095)
                                             55 Public Square, Suite 1600
                                             Cleveland, OH 44113



                                             1
  Case: 1:18-cr-00669-DCN Doc #: 22 Filed: 05/30/19 2 of 2. PageID #: 110



                                               Tel: 216-896-9090
                                               Fax: 216-456-2310
                                               Email: cweintraub@hotmail.com
                                               Attorney for Defendant




                             CERTIFICATE OF SERVICE

       I hereby certify that on this day, a true and correct copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.


                                               Respectfully Submitted,

                                               s/Craig T. Weintraub
                                               CRAIG T. WEINTRAUB
                                               Attorney for Defendant




                                              2
